DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 5-17, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over S. D. Nemani et al (U. S. Patent Application: 2007/0243693, here after Nemani).
Claim 1 is rejected. Nemani teaches a substrate processing method comprising:
providing a pattern structure having a first protrusion and a second protrusion [fig. 3, 0046];
supplying a first source gas and first inert gas plasma on the pattern structure to form a first source layer on the pattern structure [fig. 4, step 415, 0054]; and
supplying hydrogen plasma on the first source layer to remove at least a portion of the first source layer [fig. 4, step 435, 0060-0061],
wherein each of upper surfaces of the first protrusion and the second protrusion has a flat portion and an edge portion surrounding the flat portion [fig. 3], and,
during the supplying of the hydrogen plasma, the first source layer on the edge portion is removed more than the first source layer on the flat portion [fig. 3, 0067].
Claim 2 is rejected as Nemani teaches the first source gas comprises a silicon precursor [0054].
Claim 5 is rejected. Nemani teaches the first inert gas plasma comprises a helium radical (plasma comprises radicals) [0054], which un fact the helium radical physically decomposes the silicon precursor.
Claim 6 is rejected. As Nemani teaches formation of a high-density plasma [0054, 0057], the plasma comprising ions, atoms, radicals, and molecules such as the silicon precursor decomposes into a silicon element, a ligand constituting a silicon precursor molecule, element fragments, and mixtures thereof by the helium radical.
Claim 7 is rejected. Nemani teaches adjusting parameters to change the etch rate of edges different(higher) than etch rate of the flat area(center) [0067], which in fact means the plasma intensity at the edge portion is greater than the plasma intensity at the flat portion.
Claim 8 is rejected for the same reason claim 7 is rejected, greater intensity at the edge means the number of collisions of the hydrogen plasma with the first source layer on the edge portion is greater than the number of collisions of the hydrogen plasma with the first source layer on the flat portion.
Claim 9 is rejected for the same reason claims 7-8 are rejected above. With greater intensity at the edge, the number of collisions of the hydrogen plasma with the first source layer on the edge portion is greater than the number of collisions of the hydrogen plasma with the first source layer on the flat portion therefore the edges are rougher than the flat portion.
Claim 10 is rejected. Nemani teaches a recess surrounded by the first source layer is formed by the forming of the first source layer, and an entrance of the recess is enlarged by the removing of at least a portion of the first source layer [fig. 3].
Claim 11 is rejected, a peripheral portion of the first source layer has a first curvature by the forming of the first source layer [fig. 3], and the peripheral portion of the first source layer has a second curvature that is greater than the first curvature by the removing of at least a portion of the first source layer (because the etching rate at the edges is more).
Claim 12 is rejected. Nemani teaches forming a first gap-fill layer by supplying a first reactant gas on the first source layer (partially filling the gap for example up to 1/3 of the gap height) [fig. 3].
Claim 13 as Nemani teaches forming a second source layer (other layers to fill the trench to half) by supplying a second source gas and second inert gas plasma on the first gap-fill layer [fig. 3].
Claim 14 is rejected. Nemani teaches mixing of inert gas [0055], so one of them can be considered as the second inert gas plasma which is different from the another one which is considered as first inert gas plasma.
Claim 15 is rejected for the same reason claim 14 is rejected, the first inert gas plasma can be considered as a helium radical (helium plasma inherently includes radials of helium), and the second inert gas plasma includes an argon radical (argon plasma inherently includes radials of argon).
Claim 16 is rejected as Nemani teaches forming a second gap-fill layer (filling the gap, 312) by supplying a second reactant gas on the second source layer [fig. 3, 0050, 0073].
Claim 17 is rejected as Nemani teaches removing at least a portion of the second source layer by supplying hydrogen plasma on the second source layer between the forming of the second source layer and the forming of the second gap-fill layer [0072-0073].
Claim 19 is rejected. Nemani teaches a substrate processing method comprising:
supplying a silicon precursor on a pattern structure to form a silicon source layer having a first opening; and
supplying plasma on the silicon source layer to volatilize constituents other than silicon included in the silicon source layer [fig. 3, 0054, 0061-0063] which in fact enlarge the first opening of the silicon source layer.
Claim 20 is rejected. Nemani teaches adjusting parameters to change the etch rate of edges (peripheral portion) different(higher) than etch rate of the flat area(center) [0067], which in fact means the plasma intensity at the peripheral portion is greater than the plasma intensity at the flat portion. Greater intensity at the peripheral portion means the number of collisions of the hydrogen plasma with the first source layer on the peripheral portion is greater than the number of collisions of the hydrogen plasma with the first source layer on the flat portion, therefore the peripheral portion are rougher than the flat portion.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-4, 18 are rejected under 35 U.S.C. 103 as being unpatentable over S. D. Nemani et al (U. S. Patent Application: 2007/0243693, here after Nemani), further in view of Atsuki Fukazawa et al (Chinese Patent: 108018539, here after Fukazawa).
Claims 3-4 are rejected. Nemani teaches etching gas comprising hydrogen and carbofluorinated gas [0061, 0062], therefore the film (first source layer) which comprises silicon, also comprising hydrogen, and carbon. Nemani teaches silane precursor, but not aminosilane-based silicon precursor. Fukazawa teaches filling trenches with silicon compound(oxide) using silicon precursor, helium and oxygen [page 6 paragraph 1-3] wherein the silicon precursor comprising di-methyl divinyl silane (DMDVS) is used as the silicon precursor [page 6 paragraph 1]. Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention was made to have a method of Nemani when the silicon precursor is di-methyl divinyl silane, because it is a suitable precursor with helium and oxygen to form plasma and form silicon oxide layer.
Claim 18 is rejected. Nemani teaches a substrate processing method comprising:
supplying a first source gas to form a first source layer (deposition step, 415) [fig. 3, 0054] (considering filling trenches for a few layers);
supplying hydrogen plasma on the first source layer to remove at least a portion of the first source layer (etching step 435) [0061],
forming a first gap-fill layer by supplying a first reactant gas on the first source layer after at least a portion of the first source layer is removed (depositing more layers up to 1/3 of the trench height);
forming a second source layer by supplying a second source gas on the first gap- fill layer (considering filling trenches up to 1/2 trench height);
forming a second gap-fill layer by supplying a second reactant gas on the second source layer (considering filling trenches fully) [fig. 3]. Nemani teaches purging step [0077], but does not teach purging step after each deposition step. Fukazawa teaches depositing silicon comprising film with silicon silane precursor, helium and oxygen with PEALD to form conformal layers [page 7, page 12]. Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention was made to have a method of Nemani when the silicon oxide layer is deposited with PEALD, because it is a suitable method of depositing silicon oxide and fill trenches comfortably. By depositing silicon oxide layer purging would happens after each exposing or coating steps (purging the first source gas, purging the residual hydrogen radicals or ions, purging the first reactant gas, purging the second source gas).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TABASSOM TADAYYON ESLAMI whose telephone number is (571)270-1885. The examiner can normally be reached M-F 9:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Cleveland can be reached on 5712721418. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TABASSOM TADAYYON ESLAMI/Primary Examiner, Art Unit 1712